DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I drawn to claims 1-10 in the reply filed on 8/31/21 is acknowledged.  The traversal is on the ground(s) that an undue burden would not be placed upon the examiner by maintaining all groups in a single application.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classifications, the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries), and the prior art applicable to one invention would likely not be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/31/21.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In line 2, the term “spindel” should be rewritten to read “spindle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 9-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: In line 2, the claim recites “the turbine blade”. This limitation lacks antecedent basis within the claim.
Claim 4: In line 2, the claim recites “the process damping mode”. This limitation lacks antecedent basis within the claim. Should this claim depend from claim 3?
Claim 5: In line 3, the claim recites “the turbine blade”. This limitation lacks antecedent basis within the claim.
Claim 9: In line 3, the claim recites “the turbine blade”. This limitation lacks antecedent basis within the claim.
Claim 10: In line 1, the claim recites “the turbine blade”. This limitation lacks antecedent basis within the claim.
Claim 10: In lines 1-2, the claim recites “the process damping mode”. This limitation lacks antecedent basis within the claim. Should this claim depend from claim 3?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotz et al. (US 2018/0258945).
Claim 1: Lotz et al. provides a method for manufacturing a thin-walled part (blade 36, Fig. 4) having curved surfaces by a machine tool (63, Fig. 6) comprising a roughing process (80) and semi-finishing process (82), wherein at least one of the roughing process and the semi-finishing process is accomplished by flank milling (Fig. 7; paragraph [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotz et al. (US 2018/0258945) in view of Darcy, JR. et al. (US 2004/0193308).
Claim 2: Lotz et al. fails to explicitly disclose cutting tools used for the flank milling is first characterized to obtain characteristic data of the cutting tool and an operation mode is selected based on the obtained characteristic data.
However, Darcy, JR et al. teaches obtaining characteristic data of a cutting tool and an operation mode is selected based on the obtained characteristic data (paragraphs [0052-0063]).
It would have been obvious to modify the method provided by Lotz et al. to include the step of obtaining characteristic data of a cutting tool as taught by Darcy, JR. et al. in order to obtain the optimal spindle speed and milling depth appropriate for the part.
Claim 3:  Darcy, JR. et al. teaches the selected operation mode is a process damping mode, in which the turbine blade is machined at a low spindle speed and high depth of cut (paragraphs [0052-0063], teaches determining spindle speed required for depth of cut).
Claim 4: Darcy, JR. et al. teaches the selected operation mode is a stable mode in which the spindle speed is higher than the process damping mode and the depth of cut is smaller than the process damping mode (paragraphs [0052-0063], teaches determining spindle speed required for depth of cut).
Claim 5: Lotz et al. as modified by Darcy, JR. et al. provides based on the characteristic data of the cutting tool the operation mode is selected to enable a full-slot milling of at least a part of the turbine blade (paragraphs [0052-0063], teaches determining spindle speed required for depth of cut).
Claim 6: Darcy, JR. et al. teaches the characterizing the tool is conducted by a tap testing (paragraph [0053]).
Claim 7: Darcy, JR et al. teaches the characteristic data includes one or more of:  spindle speed, depth of cut, stability state and chatter frequency (paragraphs [0052-0063], teaches determining spindle speed required for depth of cut).
Claim 8: Darcy, JR et al. teaches obtaining characteristic data of the workpiece ((paragraphs [0056]).
Claim 9: Darcy, JR. et al. teaches inputting the characteristic data of the cutting tools and/or the characteristic data of the workpiece into a simulation tool to determine the machining parameters applied to machine the turbine blade (paragraphs [0063-0066]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        9/8/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726